 In theMatter ofTHE HAYS CORPORATIONandINTERNATIONAL MOLD-ERS AND FOUNDRY WORKERS UNION OF NORTH AMERICA, LocAL 316,A. F. L.Case No. 13-C-2484.-Decided October ,°03,1945Mr. Gustaf B. Erickson,for the Board.Fyffe & Clarke, by Mr. John Harrington,of Chicago, Ill., for therespondent.Mr. Lester Campbell,of Grand Rapids, Mich., for the Union.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on November 9, 1944, by Inter-nationalMolders and Foundry Workers Union of North America,Local 316, affiliated with the American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein palledthe Board, by the Regional Director for the Thirteenth Region(Chicago, Illinois), issued its complaint, dated February 6, 1945,against The Hays Corporation, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act. Copies of the complainttogether with notice of hearing thereon were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstance : (1) that on or about October 7, 1944, the respondent ter-minated the employment of eight named persons because of theirmembership in and activities on behalf of the Union; (2) that sinceon or about October 6, 1944, the respondent refused to bargain collec-tively with the Union, which, at all times since October 4, 1944, hasbeen the duly designated and exclusive bargaining representative ofthe respondent's employees in an appropriate unit comprising all themolders and foundry workers at its Michigan City, Indiana, plant;64 N. L. R. B., No. 74.406 THE HAYS CORPORAIION407(3) that on or about March 1, 1940, and thereafter, the respondenturged, warned, and threatened its employees against joining andassisting the Union; and (4) that by the acts and statements describedabove, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.On February 16, 1945, the respondent filed its answer in which itadmitted the allegations in the complaint as to its corporate organi-zation and its business operations, denied the allegations of the com-plaint with respect to unfair labor practices, and alleged that, on orabout October 7, 1944, it "permanently discontinued the operation ofits foundry."Pursuant to notice, a hearing was held at Michigan City, Indiana,on February 20, 21, and 22, 1945, before James C. Batten, the TrialExaminer duly designated by the Chief Trial Examiner. The Boardand the respondent were represented by counsel, and the Union by itsInternational Organizer.All parties participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-ties.At the conclusion of the Board's testimony, counsel for therespondent moved to dismiss the complaint as to Paul Centgrof andChas. D. Haack, two of the eight persons referred to above.Thismotion was denied. Later in the hearing, counsel for the Board movedto dismiss the complaint as to Paul Centgrof; the motion was grantedwithout objection.At the close of the hearing, the Trial Examinerdenied a motion by counsel for the respondent to dismiss the com-plaint, and granted, without objection, a motion by counsel for theBoard to conform the pleadings to the proof as to minor details nottouching matters of substance.During the course of the hearing,the Trial Examiner made rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that, save as to the respondent's mo-tion to dismiss the complaint, no prejudicial error was committed.For the reasons hereinafter stated, we overrule the Trial Examiner'srefusal to dismiss the complaint.On April 16, 1945, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, findingthat the respondent had discriminatorily discharged seven of the per-sons named in the complaint and refused to bargain with the Union,and recommending that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. There-after, the respondent filed exceptions to the Intermediate Report anda supporting brief.The Union has not filed any exceptions. loo re-quest for oral argument before the Board was made, and none washeld. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Intermediate Report, the respond-ent's exceptions and brief, and the entire record in the case, and findsthat the exceptions, insofar as they are consistent with the findings,conclusions, and order hereinafter set forth, have merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Hays Corporation, an Indiana corporation with its principaloffice and plant located in Michigan City, Indiana, is engaged in themanufacture of combustion instruments and boiler controls.For theoperation of such plant, the respondent causes large quantities of ma-terials to be transported to its plant from points outside the State ofIndiana.The respondent also causes large quantities of finished prod-ucts, manufactured and processed at such plant, to be sold and trans-ported to points outside the State of Indiana.For the 12-monthperiod ending December 31, 1944, approximately 45 percent of therespondent's products were manufactured under contract with theUnited States Government.The Respondent admits, and we find, that it is engaged in com-merce within the meaning of the Act.IT.THE ORGANIZATION INVOLVEDInternationalMolders and Foundry Workers Union of NorthAmerica, Local 316, affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of therespondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsThe respondent employs more than 100 workers in its plant atMichigan City and divides its factory operations into a number ofdepartments, such as screw machine, assembly, painting, welding,polishing, and plating.In addition, prior to October 7, 1944, in asmall separate building connected with its main plant, the respondentoperated a foundry where it employed 6 full-time and 2 part-timemolders and their helpers.The foundry had been in operation formore than 20 years.Prior to October 4, 1944, so far as appears, the employees of therespondent had evidenced no interest in self-organization for collec-tive bargaining.On October 4, 1944, Lester Campbell, an organizerfor the Union, who had been advised by molders in Michigan City,Indiana, that the respondent's foundry employees wished to organize, THE HAYS CORPORATION409gave employees Orville Baker and Elmer Dean authorization cardsfor this purpose.On the sane day, seven of the respondent'sfoundry employees signed union cards, which Dean delivered toOrganizer Campbell on Thursday, October 5.Also, on October 5, theemployees started wearing union buttons prominently displayed ontheir working clothes and, on the same day, the respondent learned oftheir union activities.'On Friday, October 6, Organizer Campbell telephoned FactorySuperintendent Otto Ziegler.Campbell stated that the respondent'sfoundry workers had joined the Union and requested an appointmentto negotiate a collective bargaining agreement.Ziegler suggestedthat Campbell telephone again on the following Tuesday, explainingthat "the week was almost up" and adding that "there was somethingpending which might affect their meeting." 2At the close of the work day on Saturday, October 7, without anyprior notice, Ziegler discharged all the foundry employees and ad-vised them that the foundry operations had been permanently discon-tinued.3During the following week, the respondent disposed ofalmost all its foundry equipment; it has not resumed its foundryoperations.The Union did not communicate with the respondentafter the shut-down.B. The alleged discriminatory discharges and the refusal to bargainCounsel for the Board asserts in effect that the respondent wasmotivated by a desire to defeat the collective bargaining efforts ofits employees in closing the foundry and thus discriminated againstits employees in violation of Section 8 (3) and refused to bargainwithin the meaning of Section 8 (5) of the Act.Denying that it had such a desire, the respondent asserts that theappearance of the Union among its employees almost simultaneouslywith the respondent's decision to close the foundry was a coincidenceand that the union activity was not a factor in its decision. It assertsthat the respondent had operated the foundry for many years at a'Employee Weaver testified that the foundry men wore the union buttons on Wednesday,October 4,but Dean testified that he obtained the buttons from the union organizer upondelivery of the signed authorization cards on Thursday,October 5,and that the buttonswere first worn on that clay.Howard Brockman,a pattern maker, testified that he toldShop Foreman Alfred Werth about the union buttons as soon as he saw them on October4 or 5 Phil Sprague, the respondent'spresident,testified that there was talk of unionactivities"a day or two"before October 7, 1944We find that the union buttons werefirstworn by the foundry employees on October 5, 1944,and that the respondent learnedof their union activities on that day.2Ziegler testified that at about 5: 15 p in,on Thursday,October 5,1944,he and PhilSprague,the respondent's president,had decided to discontinue the foundry operations3The respondent discharged the six full-time foundry employees and Chas D Haack, apart-tine molderPaul Centgrof, the other part-time foundry worker, who was also a drillpress operator in the respondent's factory,was not discharged and was still in the respond-ent's employ at the time of the bearing 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinancial loss; that it continued to operate the foundry on an ineffi-cient basis, notwithstanding such loss, for the sole reason that itserved as a convenience for the respondent's factory operations; andthat the decision to close the foundry at that particular time wasprecipitated by three recent incidents which forcefully accentuatedthe disadvantages of operating the foundry.The first incident oc-curred on September 29, 1944, when President Sprague found thefoundry employees engaged in a dice game during working hours.The second took place on October 4, 3 days before the shut-down,when the oldest foundry employee, whom the respondent had plannedto retain as a 1-man foundry department at some indefinite futuretime when its foundry requirements should be reduced, decided toleave the respondent's employment.Finally, on October 5, 5 to 10minutes before the 5 o'clock closing hour, Factory SuperintendentZiegler found a group of factory employees ready to leave the plant,misconduct which the respondent attributed to the example set bythe foundry employees in taking excessive liberties and thus neglect-ing their work.As stated above, Ziegler testified that at about 5: 15p.m., on the same day, he and Sprague decided to discontinue thefoundry operations permanently.To support the contention that the respondent closed its foundryto escape collective bargaining, in addition to the fact that the shut-down coincided with the appearance of the Union in point of time,counsel for the Board introduced testimony and documentary evi-dence purporting to show the following: (1) that sometime in 1937or 1938, Factory Superintendent Ziegler directed employee Weavernot to give employment to union men in hiring new employees; (2)that, during 1943, Ziegler said that he would close the plant ratherthan deal with a labor organization; and (3) that on or about Oc-tober 5, 1944, when Ziegler first learned of the Union's activities inthe foundry, he stated : "I'd be glad if the foundry did organize,because then maybe we would get some work out of the men downthere.I don't care. If they'd increase the rate, then we'd have tohave production out of the foundry.The Union would have to seeto that. If the rate'll be too high, we'll just have to close the foundryup.",Ziegler denied having made such statements, but the Trial Ex-aminer in effect discredited his denials.The Trial Examiner found that the reasons advanced by the re-spondent did not motivate it in closing the foundry.Upon the basisof the timeliness of the respondent's action, the absence of a plausibleexplanation therefor, and the three statements of Ziegler referredto above, the Trial Examiner concluded that the respondent closedthe foundry in order to escape collective bargaining with the Union.We cannot agree. THE HAYS CORPORATION411True, the sudden closing of the foundry, after many years' opera-tion, immediately following a swift and successful organizationalcampaign and a demand for collective bargaining, suggests a casualrelationship between such union activity and the closing of thefoundry.However, although the respondent's conduct is thus suspectand, assuming, as the Trial Examiner found, that the respondent'sexplanation of its conduct is unconvincing, the record does not con-tain sufficient affirmative evidence to convince us that the respondentwas motivated by an illegal purpose in closing its foundry.As indi-cated above, Zeigler's instruction not to hire union help was issuedat least 6 or 7 years prior to the closing of the foundry, a point intime too remote to, give the incident probative value.AlthoughDorothy Fischer, a former employee, testified that, during 1943, sheoverheard Ziegler say to an unnamed person that he, Ziegler, wouldclose the plant rather than deal with a labor organization, Zieglerdenied that he ever made such a statement, a denial which the TrialExaminer failed to note in his Intermediate Report.The remaining portion of the record relied upon to support thecomplaint consists of Ziegler's statement reflecting the respondent'sattitude toward the Union's efforts to organize the employees.We danot regard this statement, set forth above, as anti-union in tenor. Inthe first portion thereof, Ziegler welcomed the Union in the hope thatitwould speed production in the plant. In the last portion of thestatement, while Ziegler stated that the Union might compel the re-spondent to close the foundry, such discontinuance of operations wasexpressly conditioned upon the assertion of unreasonably high wagedemands by the Union. In view of the fact that the Union had notmade known its demands to the respondent at the time of the shut-down and the further fact that Ziegler in effect conditioned the pros-pective shut-down upon the existence of an economic impasse, we areof the opinion that Ziegler's statement does not show that the re-spondent closed its foundry in order to escape collective bargainingor that it had contemplated such action.Accordingly, we concludethat the evidence does not sustain the allegations of the complaintthat the respondent violated Section 8 (3) or 8 (5) of the Act .4In view of the absence of any other evidence and for the reasonsindicated above, the record likewise does not support the remainingallegation of the complaint that the respondent urged, warned, andthreatened its employees against joining and assisting the Union inviolation of Section 8 (1) of the Act.Accordingly, we shall dismiss the complaint in its entirety.4In view of our decision,we have no occasion to determine the appropriate unit, as such. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.The operations of the respondent, The Hays Corporation, Michi-gan City, Indiana, herein involved, occur in commerce within themeaning of Section 2 (6) and (7) of the Act.2.InternationalMolders and Foundry Workers Union of NorthAmerica, Local 316, affiliated with the American Federation of Labor,is a labor organization within the meaning of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices withinthe meaning of Section S (1), (3), and (5) of the Act, as allegedin the complaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint issued herein against the re-spondent, The Hays Corporation, Michigan City, Indiana, be, and ithereby is, dismissed.